SUPERIOR COURT
                                       OF THE
                               STATE OF DELAWARE

E. SCOTT BRADLEY                                                      1 The Circle, Suite 2
            JUDGE                                                GEORGETOWN, DE 19947
                                   July 20, 2016
STATE MAIL – N443
Demaris H. Walker
SBI # 318389
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

             RE:    State of Delaware v. Demaris H. Walker
                    Def. Id# 0203014277

Dear Mr. Walker:

      This is my decision on your third Motion for Postconviction Relief. You were

convicted by a jury on three counts of Rape in the Second Degree and one count each

of Burglary in the First Degree, Attempted Robbery in the First Degree, Theft of a

Senior, and Conspiracy in the Second Degree in February 2003. The charges arose

out of your rape of an elderly woman on March 10, 2002. Ruby Wilson was home

alone and getting ready for bed when she heard a knock on her door. Wilson opened

her front door slightly, where she saw your co-defendant, Carlton Harding, standing

in front of her door, and you standing in front of her neighbor’s door. You violently

pushed Wilson’s door open, which caused her to fall to the floor. You and Harding

then entered Wilson’s apartment. You grabbed Wilson off of the floor and dragged

her into the bedroom, while Harding searched her apartment for money. You then
instructed Harding to hold Wilson’s legs apart while you raped her three times. The

first time with your fingers, then with a water bottle, and finally with a metal shaving

cream can. After the rapes, Wilson managed to push the emergency call button on her

walker. Upon seeing this, you and Harding fled in Wilson’s car. Harding eventually

returned to Wilson’s apartment to collect evidence that the two of you had left behind.

It was at this point that Harding confessed to the crimes. I sentenced you to 84 years

at Supervision Level V, suspended after serving 55 years at Supervision Level V for

probation. The Delaware Supreme Court upheld your convictions in an Order dated

December 18, 2003.1 You filed your first Motion for Postconviction Relief on

January 24, 2006. I denied it on December 20, 2006.2 The Supreme Court affirmed

my denial of your first Motion for Postconviction Relief.3 You filed your second

Motion for Postconviction Relief on September 23, 2011. I denied it on April 23,

2012.4         The Supreme Court affirmed my denial of your second Motion for

Postconviction Relief on September 27, 2012.5


         1
        Demaris Walker v. State of Delaware, 840 A.2d 642, 2003 WL 22998847 (Del. Dec. 18,
2003) (Table).
         2
             2006 WL 3851228 (Del. Super. Dec. 20, 2006).
         3
             935 A.2d 256, 2007 WL 2744920 (Del. Sept. 20, 2007).
         4
             2012 WL 2337316 (Del. Super. April 23, 2012).
         5
             54 A.3d 257 (Del. 2012)(Table).

                                                  2
      You allege in your third Motion for Postconviction Relief (1) that your

enhanced sentence violates the Eighth Amendment to the United States Constitution

because you were seventeen at the time you committed the criminal acts, and (2) your

trial counsel failed to request the proper jury instruction on accomplice credibility.

Your motion is controlled by the version of Rule 61 in effect at the time your Rule 61

petition was filed. 6 Rule 61(d)(2) states that a “second or subsequent motion under

this rule shall be summarily dismissed, unless the movant was convicted after a trial

and the motion either: (i) pleads with particularity that new evidence exists that

creates a strong inference that the movant is actually innocent in fact of the acts

underlying the charges of which he was convicted; or (ii) pleads with particularity a

claim that a new rule of constitutional law, made retroactive to cases on collateral

review by the United States Supreme Court or the Delaware Supreme Court, applies

to the movant’s case and renders the conviction or death sentence invalid.” You have

not alleged the existence of new evidence nor have you pled with particularity a claim

that a new rule of constitutional law would retroactively apply to your case.7

      In Miller v. Alabama, the United States Supreme Court held that the Eighth

Amendment forbids a sentencing scheme that mandates life in prison without the


      6
          See Collins v. State, 2015 WL 4717524, at *1 (Del. Aug. 6, 2015).
      7
          Miller v. Alabama, 132 S. Ct. 2455, 2469 (2012) .

                                                 3
possibility of parole for juvenile offenders.8 This case does not help you because you

were not sentenced to life without the possibility of parole. Your jury instruction

argument is based on Bland v. State.9 In this case, the Delaware Supreme Court

stated that the trial judge must tell the jury to, in part, view an accomplice’s testimony

with suspicion and great caution. Your trial counsel certainly gave the jury a number

of reasons to view Harding’s testimony with suspicion and great caution. Your trial

counsel got Harding to admit on cross-examination that he lied on more than ten

different occasions. Harding admitted he lied to Officer Glasco the first time he

spoke with him at Wilson’s apartment. Harding admitted that he lied when he told

Officer Glasco he was visiting a friend. Harding admitted that he lied when he told

Officer Glasco that he saw two black males getting into Wilson’s car. Harding

admitted that he lied when he told Officer Glasco he recognized Wilson’s car since

he was from the area. Harding admitted he lied to Officer Glasco when he told him

not only was Stephen Wilz with him that evening, but that Stephen Wilz was the

person who raped Wilson.          Your trial counsel also got Harding to state “I don’t

know” or “I don’t recall” several times when questioned. There was a jury instruction

on credibility. While this may not have been the jury instruction you wanted, it did


      8
          Id.
      9
          263 A.2d 286 (Del. 1970).

                                             4
tell the jury how to assess Harding’s credibility.    Once again, you had many

opportunities to raise your complaint about the jury instruction, but did not do so.

Harding’s testimony was not the only evidence of your participation in the criminal

acts. The fact that Wilson’s car keys were found in your bedroom was damning

evidence of your participation in the criminal acts. Wilson told the police that one

of the assailants wore white gloves. You had access to white gloves belonging to

your mother, which she could not find after the crimes. This further indicated your

involvement in the criminal acts.

      Your motion is summarily dismissed under Rule 61(d)(2). I have concluded

that, given your failure to meet the requirements of Rule 61(d)(2), there is also no

need to appoint counsel for you.

      IT IS SO ORDERED.

                                             Very truly yours,

                                             /s/ E. Scott Bradley

                                             E. Scott Bradley

ESB/sal
cc: Prothonotary
     Counsel




                                         5